Citation Nr: 1207398	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-18 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for collagenous colitis to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1994 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

In December 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's collagenous colitis was caused by or aggravated by his use of NSAID pain-relievers for his service-connected headaches and orthopedic disabilities.  The opinion was received in January 2012 and was fully favorable to the Veteran.  As a result, it was not necessary to provide an opportunity for the Veteran and his representative to respond to this opinion and the Board will decide the matter accordingly.  


FINDING OF FACT

Collagenous colitis was caused by or aggravated by the use of NSAID pain-relievers to treat the Veteran's service-connected disabilities.


CONCLUSION OF LAW

Collagenous colitis was caused by or aggravated by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.304, 3.310 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim of service connection is resolved in the Veteran's favor, VCAA compliance need not be addressed further. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 






Facts and Analysis

The record shows that the Veteran is service-connected for headaches, a right shoulder disability, and bilateral knee disabilities, all of which result in pain.  The Veteran has treated his pain with the use of NSAID pain-relievers since the time of the initial injuries in service.  A review of the Veteran's service treatment records show that he was treated frequently in service with Naproxen or Motrin 800 for both the conditions listed above and other complaints of pain due to other causes.  

The Veteran has also been treated for gastrointestinal complaints, including in June 2002, when he had nausea, diarrhea, fatigue, and right lower quadrant pain, which was diagnosed as gastroenteritis.  In addition, the Veteran and his ex-spouse have submitted statements regarding frequent bowel symptoms since 1995, for which the Veteran had sought medical treatment with no relief.

The Veteran was diagnosed with collagenous colitis in 2006 after an endoscopy and biopsy.  He has testified that he was told by a physician at the time, as well as by another physician, that while the condition is genetic in nature, it was most likely triggered or brought on by the frequent use of NSAID pain-relievers and that it can also be aggravated by NSAID usage.  

The VA records show that the Veteran continues to take Naprosyn for orthopedic pain and Toradol for migraine headaches although he was cautioned that the medication might aggravate his colitis.

In August 2010, after a review of the record and citing to medical literature and to a textbook on gastroenterology, a VA physician expressed the opinion that collagenous colitis was no caused by or aggravated by the medications for the service-connected disabilities and the physician provided a rationale for the conclusion reached in the opinion.
 



As noted above, the Board requested an expert VHA opinion with regard to the question of whether collagenous colitis could be caused by or aggravated by the use of NSAID pain-relievers.  The opinion by a Board-certified gastroenterologist concluded that it was more likely than not that the Veteran's collagenous colitis was due to the use of NSAID pain-relievers to treat service-connected disabilities.  

After providing a summary of the research regarding collagenous colitis, particularly with respect to the relationship between that condition and the use of specific medication, the VHA expert stated that the Veteran's diagnosis had been preceded by long-term usage of NSAID pain-relievers for his pain.  The VHA expert noted that the Veteran had not experienced any symptoms of the disability prior to his first use of NSAID pain-relievers in service, and that he had none of the other risk factors associated with the development of collagenous colitis.  As a result, the VHA expert concluded that the collagenous colitis was caused by or aggravated by the use of NSAID pain-relievers to treat the pain related to the service-connected disabilities.

When, after careful consideration of the entire record, a reasonable doubt arises regarding a material issue of fact, such doubt will be resolved in favor of the Veteran.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Whereas here the significant facts are not disputed, that is, evidence of a diagnosis of collagenous colitis, preceded by long-term usage of NSAID pain-relievers for treatment of service-connected disabilities, and the same set of facts have resulted in contradictory conclusions, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection. 






As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, secondary service connection is established for collagenous colitis under 38 C.F.R. § 3.310.


ORDER

Service connection for collagenous colitis is granted.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


